DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 10-1521105 B1; hereinafter Wook) in view of Hwan (KR 10-2017-0090911 A). Wook and Hwan are cited by the Applicant.
Regarding Claim 1, Wook discloses a method for diagnosing a state of a submodule in initial charging of an MMC converter (see abstract; method for detecting a fault of a sub module of a MMC), comprising:
identifying, by an upper level controller, a stopped state of the MMC converter (page 4 para 5 and 6; item 300 off);
supplying, by the upper level controller, an alternating current (AC) voltage from an AC side to N submodules in the MMC converter when the MMC converter is in the stopped state (page 3, para 4; the module multilevel converter receives an AC voltage);
charging a capacitor in the submodule with the supplied AC voltage to store an initial charging voltage in the capacitor (page 3, para 5; to charge capacitor 350);

 detecting, by a voltage detection unit of the submodule the initial charging voltage stored in the capacitor (page 3, para 14; diagram showing a result of capacitor voltage measurement).
But Wook does not specifically teach transmitting a fault signal to the upper level controller when the submodule is in a fault state; and transmitting the initial charging voltage to the submodule controller; transmitting, by the submodule controller, the received initial charging voltage to the upper level controller; and determining, by the upper level controller, whether the fault signal is received from the submodule controller and diagnosing a state of each of the submodules using the initial charging voltages of the submodules.
However Hwan suggests transmitting a fault signal to the upper level controller when the submodule is in a fault state; and transmitting the initial charging voltage to the submodule controller; transmitting, by the submodule controller, the received initial charging voltage to the upper level controller; and determining, by the upper level controller, whether the fault signal is received from the submodule controller and diagnosing a state of each of the submodules using the initial charging voltages of the submodules (page 8, para 1 – 5; the fault presence/absence signal, the host controller can transmit and receive signals).
I would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wook in view of Hwan in order to recognize fault position and the number of faults (Hwan, abstract).
Regarding Claim 2, Wook and Hwan disclose the method of claim 1, Wook also discloses wherein the upper level controller receives an initial charging voltage of a first submodule in a state in which a fault signal for at least one first submodule of the N submodules is not received, and when the received initial charging voltage of the first submodule is equal to initial charging voltages of other 
Regarding Claim 3, Wook and Hwan disclose the method of claim 1, Wook also suggests wherein, in a state in which a fault signal for at least one first submodule of the N submodules is received, when an initial charging voltage of the first submodule is lower than initial charging voltages of other remaining submodules by a predetermined difference or more, the upper level controller determines that the first submodule is in a normal state (page 4, para 8; the output current of the plurality of submodules becomes lower than the normal state).
Regarding Claim 4, Wook and Hwan disclose the method of claim 1, Wook also suggests wherein, in a state in which a fault signal for at least one first submodule of the N submodules is not received, when an initial charging voltage of the first submodule is not received or an initial charging voltage which is different from initial charging voltages of other remaining submodules is received, the upper level controller determines that the first submodule is in a fault state.
Regarding Claim 5, Wook and Hwan disclose the method of claim 1, Hwan also suggests wherein the upper level controller receives an initial charging voltage of a first submodule in a state in which a fault signal for at least one first submodule of the N submodules is received, and when the received initial charging voltage of the first submodule is equal to initial charging voltages of other remaining submodules, determines that the first submodule is in a fault state (page 8, para 3; host controller can determine the failure position and the number of failures).
Regarding Claim 6, Wook and Hwan disclose the method of claim 1, Hwan also suggests wherein, in a state in which a fault signal for at least one first submodule of the N submodules is received, when a sum of initial charging voltages of remaining submodules other than the first submodule is not equal to an entire voltage of a converter arm including the N submodules, the upper 
Regarding Claim 7, Wook and Hwan disclose the method of claim 1, Hwan also suggests wherein, in a state in which a fault signal for at least one first submodule of the N submodules is received, when initial charging voltages of K remaining submodules other than the first submodule is lower than an entire voltage M of a converter arm including the N submodules by a voltage of M/k, the upper level controller determines that the first submodule is in a fault state (page 8, para 6 and 7; plurality of valves bridges and the submodule can be bypassed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 2013/0194758 A1) suggests a control module implemented with at least one IC (see claim 1).
Chi et al. (US 2009/0160423 A1) discloses an electronic apparatus, comprising: an application specific semiconductor chip (ASIC) device; a linear regulator module configured to be optionally coupled in operation to an external-to-the-ASIC device capacitor via a node (see claim 1).
Lu et al. (US 2008/0140928 A1) teaches an operation control module for receiving the completion signal (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/4/2021